IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 24, 2009
                                     No. 08-40574
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN ANDRES MENDOZA-MARTINEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:07-CR-1012-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       Juan Andres Mendoza-Martinez (Mendoza) appeals his jury conviction for
conspiracy to transport illegal aliens for private financial gain and transporting
illegal aliens for private financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii)
and (a)(1)(B)(i). Mendoza argues that the evidence was insufficient to prove that
he conspired to transport illegal aliens for private financial gain and that he
transported illegal aliens for private financial gain. Because Mendoza failed to
renew his motion for acquittal at the close of all evidence, he waived his

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-40574

objection to the trial court’s earlier denial of his motion. See United States v.
Delgado, 256 F.3d 264, 274 (5th Cir. 2001). In such a situation, this court’s
review is limited to determining whether the defendant’s conviction “resulted in
a manifest miscarriage of justice,” that is whether “the record is devoid of
evidence pointing to guilt” or whether “the evidence on a key element of the
offense was so tenuous that a conviction would be shocking.” United States v.
Thomas, 12 F.3d 1350, 1358 (5th Cir. 1994). A review of the record indicates
that there is sufficient evidence of guilt. Therefore, Mendoza has not shown that
his conviction would result in a “manifest miscarriage of justice.”      See id.
Accordingly, Mendoza’s conviction is AFFIRMED.




                                       2